Citation Nr: 1722385	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-47 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1981 to June 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2013, June 2014, and March 2016, the case was remanded for additional development.  

The Board's March 2016 remand also referred a new claim of service connection for a heart disability, raised in an October 2015 written statement.  A review of the claims file found no action taken on the referral.  Accordingly, the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: cervical spine degenerative disc disease (DDD) and degenerative joint disease (DJD), rated 30 percent; left upper extremity cervical radiculopathy, 20 percent; right upper extremity cervical radiculopathy, 20 percent; right knee disability, 20 percent; left knee osteoarthritis, 10 percent; right elbow DJD, 10 percent; lumbar spine disability, 10 percent; tinea versicolor, 10 percent; tinnitus, 10 percent; and, left ear hearing loss, 0 percent, and are rated 80 percent, combined.

2.  The Veteran has two years of college education, and work experience primarily involving construction and physical labor.

3.  The Veteran's service-connected disabilities are reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational experience.

CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  As the benefit sought is being granted there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned, where the schedular rating is less than total, when the Veteran is unable to maintain a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected disabilities include: (1) cervical spine DDD and DJD, rated 30 percent; (2) left upper extremity cervical radiculopathy, 20 percent; (3) right upper extremity cervical radiculopathy, 20 percent; (4) right knee disability, 20 percent; (5) left knee osteoarthritis, 10 percent: (6) right elbow DJD, 10 percent; (7) lumbar spine, 10 percent; (8) tinea versicolor, 10 percent; (9) tinnitus, 10 percent; and (10) left ear hearing loss, 0 percent.  The combined rating is 80 percent.  [As was noted in the Board's March 2016 remand, the Veteran's cervical spine (with neurologic manifestations), right and left knee, right elbow, and lumbosacral spine disabilities all involve the orthopedic system; for purposes of 4.16(a) they are considered a single disability (when the ratings for such disabilities are combined).]  Therefore, he meets the schedular rating requirements for a TDIU rating.  See 38 C.F.R. §4.16(a)(2).  The remaining (and dispositive) question is whether the service-connected disabilities render him incapable of participating in a regular substantially gainful occupation consistent with his education and work experience.  

The Veteran has reported that following separation from service he worked in the construction industry from June 1990 to September 2001.  He reported two years of college education, including an associate's degree in architectural/structural design.  See April 2012 VA Form 21-8940.  Social Security Administration (SSA) records show that he receives SSA disability payments, with a primary diagnosis of disorders of the back (discogenic and degenerative).  He described his work history as mainly manual labor positions including: electrical laborer, cable installer, semi-conductor manufacturing technician, and carpentry framing/construction.
On August 2008 VA examination of his skin, right knee, and right elbow, the Veteran reported that his cervical spine condition caused him to terminate his construction work in 2001.  The examiner (a physician, director of hospital's compensation and pension unit) noted impaired range of motion of the right elbow and right knee, with development of flare-ups with prolonged, repetitive, or heavy usage.  A September 2008 addendum includes the examiner's opinion that, from a musculoskeletal standpoint, he is only capable of the most sedentary type of work (such as sitting and watching monitors), with no requirements for standing, walking, or dominant right arm use (such as labor or computer mouse).  In view of his daily analgesic requirements (including piroxicam and methadone narcotics), his ability to remain alert would be markedly impaired such that even the most sedentary of duties requiring only observation would be problematic.  She concluded "the [V]eteran is completely functionally impaired and incapable of any employment activity."   

A November 2008 VA general medical examination report notes the Veteran's report that his neck pain caused decreased upper extremity strength.

A December 2009 VA spine examination report notes that the Veteran underwent cervical spine fusion and decompression in 2001.  He reported neck stiffness, loss of motion, and left upper extremity weakness.  The examiner opined that the functional impairment is mild and particularly affects motion of the cervical spine and to some degree strength in the left upper extremity.  A December 2009 addendum clarified that the degree of radiculopathy and myelopathy is mild to moderate in severity.

A December 2009 clinical record notes the Veteran's report that, after sitting at a computer for 20 minutes or more, he feels neck pain and occasional headaches.

In August 2011, the Veteran underwent posterior cervical decompression of C3/C4 surgery.  

On October 2011 VA audiological examination, the Veteran reported difficulty communicating in social and employment situations due to his hearing loss.  
An April 2012 clinical record notes that the Veteran's low back pain was stable and that he had discontinued methadone.

On September 2012 VA examination of the Veteran's neck, right elbow, and knees, the examiner noted there was less movement than normal, weakened movement, and pain on movement of the neck.  Moderate bilateral upper extremity radiculopathy was diagnosed.  The examiner opined that the Veteran's neck prevents him from working overhead or reaching overhead.  Regarding the right elbow, the examiner opined that repetitive use of the right elbow should be avoided.  Regarding the knees, the examiner opined that the Veteran's knees limit him to one mile of walking at a time, two hours of walking during a day, one hour of sitting at a time, and a total of four to six hours of sitting or standing in an eight hour day.  

A January 2013 physical therapy record notes that the Veteran enjoys writing children's books and drafting architecture.  An April 2013 treatment record notes that the Veteran was again taking topiramate and methocarbamol for neck and shoulder pain, which makes him feel "dingy."

On October 2013 VA spine and knee examinations, the examiner opined that such disabilities limited the Veteran's ability to ambulate downhill, climb stairs, and squat.  He could stand for 30 to 60 minutes at a time, sit for two to three hours, and walk short distances on a level surface.

On October 2013 VA heart examination, the Veteran reported that his last gainful employment was in May 2001, but that he has continued to work with his local fire department to drive the water truck on an as-needed basis, as often as six times a month during summer mountain fire season.  In a September 2015 statement, the Veteran's representative clarified that he is not employed as a firefighter but works sporadically as a driver for very short-term (one hour or so per day for two to three weeks of operations).  

In May 2016 VA examinations (pursuant to the Board's March 2016 remand), the examiner opined that the Veteran is capable of part-time sedentary employment, working four to six hours per day in an ergonomic workspace with frequent breaks to get up and move around.  His lumbar disability requires frequent breaks to stand and limits his ability to twist, bend, pull, and push.  His bilateral knee disability limits his ability to stand and ambulate without pain.  His right elbow disability limits lifting to 15 pounds and prevents repetitive motions.  His cervical spine disability causes difficulty with overhead work; sitting in front of a computer for long periods of time causes neck pain and tightness.  His hearing loss causes difficulty understanding speech in crowds or with background noise.  His skin disability does not impact his ability to work.  Medication for pain does not impact his ability to work, as he no longer takes methadone and only takes oxycodone at night as needed.        

The May 2016 VA examiner, considering all of the Veteran's service-connected disabilities, has opined that the Veteran is capable of part-time sedentary employment with accommodations, noting that overhead work, repetitive right elbow work, and work at a computer would be difficult.  The Board finds no reason to question the opinion by the provider, who is a physician with VA's Compensation and Pension Service.  Assessing the disability picture presented by the Veteran's service connected disabilities, as described by the examiner, the Board finds that it does not reflect a capability for substantially gainful employment.  Instead, the limitations on physical labor and use of upper extremities, the restriction to part-time sedentary employment (but with limitations on computer use and telephone work-due to hearing impairment), the necessary accommodations described by the examiner, and the Veteran's (limited to physical labor) occupational experience and training reflect a disability picture consistent with no more than marginal employment.  38 C.F.R. § 4.16(a).  And while such is not dispositive, the Veteran's award of SSA disability benefits, based primarily on service-connected disability, is also probative evidence of unemployability.

In summary, the evidence in the record reflects that due to his service-connected disabilities the Veteran is precluded from participating in any regular substantially gainful employment consistent with his education and occupational experience.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. §§ 3.102, 4.3), the Board finds that a TDIU rating is warranted.  [The effective date of the award is a downstream issue for initial consideration by the AOJ.]


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


